This is a habeas corpus proceeding brought by Eugene J. *618Martenson while an inmate of the Montana state prison where he was received March 1, 1951, to serve a term of five years for having committed the crime of grand larceny by having stolen a 1949 Plymouth taxi cab automobile, to the commission whereof he pleaded guilty in the district court of Toole County, Montana, where sentence was pronounced February 28, 1951.
It now appears that since so petitioning this court for relief, Martenson was and has been released from the state’s prison by reason of the expiration of the term for which he was sentenced, after receiving and being credited with “good time” allowance. Accordingly the writ is denied and the proceeding is dismissed.